Citation Nr: 0217649	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-06 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran retired in February 1970, after more than 22 
years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the disposition of the instant case has been completed.

2.  The medical evidence reflects that both of the veteran's 
service-connected knee disabilities are manifest by 
arthritis and painful motion, with some limitation of 
extension; however, the medical evidence does not show that 
either knee has flexion limited to less than 45 degrees, nor 
extension limited to more than 10 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess 10 percent for 
degenerative joint disease of the right and/or left knee are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003-5010, 5260, 5261 (2002); 
66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Although it does not appear that the RO explicitly referred 
to the VCAA when it adjudicated the case below, the Board 
finds that VA's duties have been fulfilled in the instant 
case.  Here, the advised the veteran of the evidence 
necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by 
various documents such as the January 2001 rating decision 
and the June 2001 Statement of the Case (SOC).  
Consequently, the veteran was aware he needed to present 
medical evidence showing that he met the requisite criteria 
for a higher rating.  In addition, by correspondence dated 
in July 2000, the RO requested that the veteran identify any 
pertinent medical treatment, and indicated that the RO would 
obtain records from any source he identified.  He was also 
advised of his right to a personal hearing before the RO 
and/or Board.  As such, the veteran was kept apprised of 
what he must show to prevail in his claim, what information 
and evidence he was responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding the duty to assist, the RO accorded the veteran an 
examination in relation to this claim, and he has not 
indicated that the right and/or left knee disability has 
increased in severity since the last examination.  Further, 
it does not appear that the veteran has identified any 
pertinent evidence that has not been obtained or requested 
by the RO.  Thus, the Board finds that, in the circumstances 
of this case, any additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).

Based on the foregoing, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.


Background.  Service connection was established for 
arthritis of multiple joints by a May 1972 rating decision.  
By the January 2001 rating decision, the RO, among other 
things, granted separate compensable ratings of 10 percent 
for degenerative joint disease of the right and left knees.  
The veteran appealed this decision to the Board, contending 
that higher ratings were warranted.

The evidence obtained in conjunction with this case includes 
private medical records dated from April to July 2000 which 
show treatment for right knee arthritis.  In April 2000, the 
veteran's right knee was found to be swollen, with a small 
effusion present, as well as tenderness along the medial 
joint line and just anterior to it and just above the 
lateral joint line.  There was no ligament laxity.  Further, 
there was negative McMurray sign, although it was noted that 
that it did hurt to do that particular test.  In May 2000, 
his right knee was found to have moderate effusion present, 
and slightly decreased flexion consistent thereof.  However, 
there was normal extension.  In addition, there was 
tenderness on the medial joint line.  The ligaments appeared 
intact.  McMurray sign was again negative, and there was no 
evidence of deep vein thrombosis or phlebitis.  X-rays 
revealed joint space narrowing of both compartments, 
significant sclerosis of the patella, and calcification of 
the patellar ligaments.  In June 2000, he was found to have 
osteoarthritic changes and bony outgrowth, moderate effusion 
present, and slightly decreased range of motion, but no 
significant joint line tenderness.  Thereafter, in July 
2000, examination of the right knee showed definite bowing, 
but nearly full range of motion.  There was some moderate 
effusion, as well as mild joint line tenderness medially but 
no lateral joint line tenderness.  Moreover, there was 
essentially no discomfort on patellofemoral compression or 
on attempted lateral subluxation of the patella, nor over 
the quadriceps tendon, patellar ligament, infrapatellar fat 
pad, tibial tubercle, the medial or lateral hamstrings, or 
in the popliteal space.

The veteran underwent a VA orthopedic examination in August 
2000.  At this examination, the veteran reported, in part, 
that he developed right knee pain during service, without 
any history of trauma, and that it gradually got worse until 
he started limping on his right knee.  He further reported 
that his right knee pain had become constant, and described 
weakness, incoordination, and fatigue.  In addition, as a 
result of favoring his left knee due to his right knee pain 
over the years, his left knee had also developed pain.  He 
reported that his left knee problems were less than his 
right knee, but he did describe pain with over walking that 
was less than his other knee pain.

Examination of the right knee showed range of motion from 10 
to 140 degrees, while examination of the left knee showed 
range of motion from zero to 140 degrees.  Further, both 
knees were found to be stable to varus valgus, anterior-
posterior (AP) stresses; to have a negative patellofemoral 
examination; and to have positive medial joint line 
tenderness.  It was also noted that X-rays of both knees 
showed degenerative arthritis.  Based on the foregoing, the 
examiner's impression was bilateral knee degenerative 
arthritis.

The X-rays taken in conjunction with the August 2000 VA 
examination reveals that both knees had moderate narrowing 
of the medial compartment, as well as a suggestion of 
minimal meniscal calcification which raised the question of 
CPPD.  Further, X-rays of the right knee revealed some 
calcific bodies just medial to the medial compartment, which 
it was stated might be intra-articular. 

The veteran submitted a new private medical statement in 
April 2001 from the clinician who had previously treated him 
in July 2000.  In addition to summarizing the results of 
that examination, the clinician noted that the veteran was 
most recently seen in March 2001 for his continuing right 
knee arthritis.  The clinician stated that the veteran would 
discontinue the Naprosyn since it did not help him much, and 
he only had pain and stiffness on arising in the morning or 
if he sat for a prolonged period of time.  It was noted that 
he would take aspirin at bedtime or on arising in the 
morning.  Moreover, it was stated that while X-rays revealed 
severe degenerative joint disease, his pain level was not 
severe enough to have a total knee arthroplasty at that 
time.  

In his August 2001 Substantive Appeal, the veteran contended 
that the flexion on both knees was much less than 45 
degrees; that there were many days when he could hardly 
walk, that he frequently twisted and jarred his knees, 
causing extreme pain and lameness; that he took daily 
medication for the pain and swelling; that as the condition 
was degenerative, it was only going to get worse; and that 
the condition was already very advanced, much beyond "a 
token 10 percent".  He also requested that he be given a new 
examination if this rating were not reconsidered.

In a March 2002 statement, the veteran's representative 
contended that X-ray findings, especially of the right knee, 
were suggestive of an evaluation of more than 10 percent.


Legal Criteria.  Disabilities must be reviewed in relation 
to their history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the 
two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

Arthritis established by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code.  When the limitation of motion of the 
specific joint is noncompensable under the appropriate 
Diagnostic Code a rating of 10 percent is available for each 
major joint or group of major joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5261 provides for limitation of the 
extension of the leg.  When there is limitation of extension 
of the leg to 5 degrees, a zero percent rating is assigned; 
when the limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 
degrees, 40 percent is assigned; and when it is limited to 
45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
degenerative joint disease of the right and/or left knee.

Here, the medical evidence clearly shows that the veteran 
experiences painful motion of both knees, with the right 
more severe than the left.  Thus, he is clearly entitled to 
at least the current ratings of 10 percent pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  See also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  However, even when taking 
into consideration his complaints of pain, the medical 
evidence not show that either knee has flexion limited to 45 
degrees or less, nor extension limited to more than 10 
degrees.  

As stated above, treatment records from May 2000 show only 
slightly decreased flexion of the right knee, but normal 
extension.  Similarly, he was found to only have slightly 
decreased range of motion of the right knee in June 2000, 
then nearly full range of motion in July 2000.  The August 
2000 VA medical examination found the right knee to have 
range of motion from 10 to 140 degrees, while the left knee 
was from zero to 140 degrees.  Consequently, the veteran 
does not meet or nearly approximate the requisite criteria 
for ratings in excess of 10 percent under either Diagnostic 
Code 5260 or 5261.

As to the question of whether the veteran is entitled to a 
separate compensable rating for either knee on the basis of 
instability and painful or limited motion of the knee, the 
Board finds that there is no objective evidence of 
instability of either knee.  Recent clinical evaluations of 
the knees have specifically ruled out instability.  There is 
also no objective evidence of subluxation of either knee.  
Thus, there is no basis to assign a separate compensable 
rating under the provisions of VAOPGCPREC 23-97 VAOPGCPREC 
9-98; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

With regard to Diagnostic Codes 5259, 5260 and 5261, it does 
not appear that a separate evaluation can be awarded under 
those codes because they each involve consideration of pain 
and limited motion, and thereby overlap with one another. 
See, e.g., VAOPGCPREC 9-98 (Aug. 14, 1998) (indicating that 
limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered under that code).

The Board acknowledges the veteran's contentions in his 
August 2001 Substantive Appeal, including his assertion that 
the flexion on both knees was much less than 45 degrees.  
However, as detailed above, these contentions are not 
supported by the objective medical findings of record.  With 
respect to the veteran's request for a new examination, the 
Board notes that he did not state that either the right 
and/or left knee disabilities had increased in severity 
since the last examination, nor did he assert that the most 
recent examination was incomplete.  In fact, the Board notes 
that the results of the VA medical examination are 
consistent with those found in the private medical treatment 
records.  Consequently, a new examination is not warranted 
based on the facts of this case.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for either his right and/or 
left knee disability.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  In making this determination it has taken 
into consideration the requirements of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and has determined that they do not permit a 
schedular rating in excess of 10 percent for either knee.  
As stated above, the Board acknowledged that both knees were 
manifest by painful motion, but the record does not contain 
objective evidence by which it can be factually ascertained 
that there is or would be any functional impairment 
attributable to the veteran's complaints of knee pain which 
would warrant a schedular rating in excess of the 10 percent 
evaluation currently in effect for both knees.  That is, the 
examinations in recent years have failed to show that pain 
or flare-ups of pain result in additional functional 
limitation to a degree that would support a finding that 
limitation of motion of either knee more nearly approximates 
the criteria for a rating in excess of 10 percent.  It is 
again pertinent to point out that the criteria for a 20 
percent rating requires limitation of extension of 15 
degrees or more or limitation of flexion of 30 degrees or 
less and the examinations in recent years have revealed 
essentially normal flexion and limitation of extension 
between normal and 10 degrees.  In addition, while the 
veteran has complained of weakness, incoordination and 
fatigue (see report of August 2000 VA orthopedic 
examination), there is no objective evidence of 
incoordination or any appreciable weakness or fatigue.  
Simply put, there is no objective evidence to show that 
pain, flare-ups of pain, weakness, fatigue, or 
incoordination results in additional functional limitation 
to a degree that would support a rating in excess of 10 
percent under the applicable rating criteria for either 
knee.  Id; DeLuca, supra.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's right or left knee disorder has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated frequent periods of hospitalization, or is 
attended by other such factors as would render impracticable 
the application of the regular schedular rating standards.  

As the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).










ORDER

Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling is denied.

Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

